Citation Nr: 0932812	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-06 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 
2003.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

The Veteran has diagnoses of abdominal pain of unknown 
etiology.  There is no current, confirmed diagnosis of 
chronic pancreatitis and no treatment for pancreatitis during 
service.  The Veteran was treated for acute pancreatitis in 
March 2006 secondary to an endoscopic retrograde 
cholangiopancreatography (ERCP) procedure.  Continuing 
pancreatitis has not been shown.


CONCLUSION OF LAW

Pancreatitis was not incurred in, or aggravated by, active 
service nor was it proximately due to, the result of, or 
aggravated by a service connected disorder.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in June 2006 and November 2008 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Analysis

The Veteran contends that he has chronic pancreatitis related 
to his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted where a disability is 
proximately due to, the result of, or aggravated by a service 
connected disorder or the treatment therefore.  38 C.F.R. 
§ 3.310.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records revealed numerous gastrointestinal 
(GI) complaints beginning around May 2002, including 
abdominal pain, nausea, vomiting, and diarrhea.  Diagnoses 
included hyperbolic gastritis, retained gall stone, and 
recurrent epigastric pain.  However, the service treatment 
records are silent as to any treatment or diagnosis of 
pancreatitis with the exception of a June 2002 consult 
indicating an impression of "rule out" pancreatitis.  A 
June 1999 report of medical history and examination did not 
indicate any gastrointestinal complaints.  An undated 
physical evaluation board (PEB) examination noted a normal 
abdomen and viscera.  A report of medical history dated July 
2002 indicated complaints of heartburn, frequent indigestion, 
and gall bladder trouble.  A summary of diagnoses and defects 
noted gastroesophageal reflex disease (GERD), functional 
upper GI pain, and non-ulcer dyspepsia.

A December 2002 medical evaluation prior to separation 
indicated that the Veteran complained of symptoms of 
abdominal pain, nausea, and vomiting.  The Veteran was 
diagnosed with cholelithiasis during service and had a 
laparoscopic cholecystectomy in May 2002.  The examiner also 
noted that work-ups related to the Veteran's stomach 
condition demonstrated acid reflux.  Diagnoses of 
colelithiasis, status post cholecystectomy, and 
gastroesophageal reflux disease were provided.

The Board notes that the Veteran is already service connected 
for gastroesophageal reflux disease (claimed as a stomach 
condition), and residuals status post cholecystectomy 
(claimed as stomach condition status post call bladder 
surgery).  

VA treatment records dated September 2003 to January 2004 
reflected complaints of abdominal pain, nausea and vomiting.   
A December 2003 record indicated a diagnosis of abdominal 
pain of uncertain etiology.  The physician noted that an 
October 2003 MRI showed a normal abdomen and no evidence of 
biliary tract obstruction or signs of hepatic parenchymal 
abnormality.  

A January 2004 esophagogastroduodenoscopy (EGD) noted a 
suspicion of pancreatitis with normal carotene.  The EGD 
showed a normal duodenum and suspected gastritis.  A January 
2004 GI consultation noted diagnoses of chronic epigastric 
pain, chronic diarrhea, GERD and history of hiatal hernia.  
Chronic pancreatitis with exocrine insufficiency was 
suspected.  A February 2004 VA treatment record indicated 
that a follow up with gastroenterology suspected chronic 
pancreatitis with exocrine dysfunction

A February 2004 VA examination indicated complaints of 
constant epigastric pain, nausea, dry heaves, and loose 
stools.  The examiner noted that a January 2004 
esophagogastroduodenoscopy with duodenal biopsy, which was 
normal.  A gastric biopsy showed mild chronic inflammation.  
Diagnoses of gastritis and previously diagnosed 
gastroesophageal reflux disease that was felt to be 
asymptomatic.  The examiner opined that the Veteran's current 
gastrointestinal symptoms were more likely than not related 
to his gastritis.

A March 2006 ERCP showed a normal common bile duct without 
dilatation, stones, or other intraductal lesions.  The 
pancreatic duct was also normal.  An EGD was also normal, 
with no evidence of ulceration, masses or other lesions.  

Private treatment records from M.P., M.D., dated March to May 
2006, noted an admitting diagnosis of acute pancreatitis, 
post ERCP, non-resolving, rule out pseudocyst.  A CT scan of 
the abdomen showed some fluid collection and the Veteran was 
admitted for non-resolving pancreatitis

VA treatment records dated July 2006 to September 2007 
reflected continued complaints of abdominal pain, nausea, and 
dry heaves.  A July 2006 record noted that the intrahepatic 
and extrahepatic biliary ducts were well opacified and normal 
in appearance.  The pancreatic duct within the head neck and 
body of the pancreas was opacified and normal in appearance.  
An October 2006 record noted an assessment of epigastric pain 
with a negative, extensive GI workup.  A February 2007 record 
noted that a March 2004 CT scan of the pelvis did not show 
any abnormality of the hepatobilliary system or pancreas. A 
May 2007 addendum noted that labs are unremarkable and GI 
suggested the possibility of Prinzmetal angina.

A January 2008 VA examination noted that the Veteran reported 
that his symptoms of chronic abdominal pain began in 2000.  
He currently had daily episodic epigastric pain.  Examination 
revealed mild epigastric tenderness without rebound or 
guarding.  After examination and review of the record, the 
examiner provided a diagnosis of subjective complaints of 
chronic abdominal pain without objective findings.  The 
examiner noted that a CT scan of the abdomen was within the 
normal limits.  The Veteran did not have ongoing chronic 
pancreatitis and that the acute pancreatitis that the Veteran 
had developed secondary to the ERCP had resolved.

A July 2008 GI consultation noted that the Veteran had an 
abnormal CT scan for epigastric pain that was most likely of 
musculoskeletal origin as chondroititis of the xyphoid.  

An August 2008 admission report and records from Chesterfield 
General Hospital indicated that the Veteran presented to the 
emergency room with complaints of severe abdominal 
discomfort.  A past medical history of gastroenteritis, 
gastroesophageal reflux disease and pancreatitis was 
provided.  Examination revealed a soft abdomen that was 
diffusely tender, with tenderness most prominent in the 
epigastric region.  No hepatosplenomegaly or masses were 
noted.  A CT performed showed nonspecific mesenteric 
adenitis.  CMP, CBC, and urinalysis were normal.  A urine 
drug screen was positive for benzodiazepines, opiates, 
marijuana, and Tylenol.  An assessment of abdominal 
discomfort of unknown etiology was provided and the admitting 
physician indicated that the possibility of reflux gastritis 
with polysubstance abuse needed to be considered. 

A November 2008 VA treatment record indicated an impression 
of chronic abdominal pain most consistent with chronic 
pancreatitis.  

The Veteran was afforded a VA examination in December 2008.  
The Veteran stated that he suffered from chronic abdominal 
pain since 2000 which became more significant and severe 
since a cholecystectomy in 2002.  The examiner noted that the 
Veteran had normal upper GI examinations, EGDs, and 
colonoscopies.  The Veteran also denied significant 
dysphagia, reflux or regurgitation.  He never had 
hematemesis, melena, or esophageal trauma.  Examination 
revealed mild, diffuse tenderness to palpation across the 
abdomen, with a well-healed surgical scar from the 
cholecystectomy.  There were no physical signs of jaundice, 
palmar erythema, spider angioma, or malnutrition.  There were 
also no overt physical signs of weight gain, loss, or anemia.  
The examiner provided a diagnosis of abdominal pain with no 
known etiology. 

Finally the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge in June 2009.  The Veteran 
testified that he had an enflamed pancreas causing 
pancreatitis, after a visit to the Columbia VA for a GERD 
test procedure.  He stated that his current symptoms included 
severe pain, dry heaving, fluctuating weight loss, and loss 
of appetite.  The Veteran also said that his pain caused him 
sleeping difficulties, as well as impacted his social life.

While the Veteran currently has epigastric pain, abdominal 
tenderness, and nausea, there is no objective evidence that 
the Veteran has chronic pancreatitis related to his active 
service or to a service connected disorder.  Service 
treatment records included numerous gastrointestinal 
complaints beginning around May 2002, including abdominal 
pain, nausea, vomiting, and diarrhea.  However, as noted 
above, service connection is already in effect for 
gastroesophageal reflux disease (claimed as a stomach 
condition), and residuals status post cholecystectomy 
(claimed as stomach condition status post call bladder 
surgery).  Service treatment records are silent as to any 
treatment for or diagnosis of chronic pancreatitis.  

The first indication of pancreatitis was in January and 
February 2004, when a VA treatment record indicated 
pancreatitis was suspected.  In March 2006, the Veteran was 
treated for acute pancreatitis secondary to an ERCP 
procedure.  In November 2008, a VA physician indicated that 
chronic pancreatitis was suspected.  Further, the Veteran 
clearly has continuing symptoms of abdominal pain and nausea.  
However, the records are silent as to any confirmed diagnosis 
of chronic pancreatitis.  The pancreatitis in 2006 was 
reported by medical personnel to have resolved.  

Moreover, a February 2004 VA examiner noted that the 
Veteran's symptoms were more likely than not related to his 
gastritis.  A May 2007 record indicated that labs were 
unremarkable, and suggested the possibility that the symptoms 
were due to Prinzmetal angina.  Additionally, a January 2008 
VA examiner noted that the Veteran did not have ongoing, 
chronic pancreatitis, and that his acute pancreatitis which 
developed secondary to an ERCP in 2006 had since resolved.  A 
July 2008 gastroenterologist indicated that the Veteran's 
epigastric pain was most likely of musculoskeletal origin.  
Lastly, a December 2008 VA examination provided a diagnosis 
of abdominal pain with no known etiology.  In absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  Here, the Veteran is competent 
to say that he has severe, chronic abdominal pain, nausea, 
and dry heaves.  The Board finds, however, that his assertion 
that he has chronic pancreatitis is not credible.  As noted 
above, no pancreatitis was evident when he was examined prior 
to separation from military service, and despite his 
abdominal complaints during service, service treatment 
records were silent to any treatment for or diagnosis of 
pancreatitis.  Additionally, while the Veteran continued to 
seek treatment for abdominal pain and nausea after service, 
and while doctors indicated on a few occasions that chronic 
pancreatitis was a possible explanation for his symptoms, no 
confirmed diagnosis of chronic pancreatitis was provided.  
Instead, the diagnosis of abdominal pain of unknown etiology 
was consistently provided.  Thus, the claim of continuity of 
symptomatology can be given no credence.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).

Accordingly, the evidence of record does not show that the 
Veteran's pancreatitis is due to service or due to service 
connected disability.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for pancreatitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


